DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to application filed 08/31/2021. Claims 1 – 20 are pending for consideration.
Priority
	This application is a continuation of allowed application15/898858 now patent US 11157627.

Drawings
	The drawings were received on 08/31/2021. These drawings are accepted.

Information Disclosure Statement
The information disclosure statements (IDS) dated 08/31/2021 and 01/25/2022 have been received and considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp .

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11157627 (Reference Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 20 of the Reference Application anticipate the instant claims 1 – 20 as shown below for the first claim set.

Claim #
Instant Application
Reference Patent (11157627)
Claim #
1-20
1. A computer-implemented method performed by a silicon-based system, the method comprising: 
marking, by the silicon-based system, a software code block as non-executable, the marking including identifying a starting memory address and an ending memory address associated with the software code block; 

registering, by the silicon-based system, an intent to execute the software code block with at least one staging register; verifying, by the silicon-based system, the software code block; compressing, by the silicon-based system, the software code block into a compression constant via a hash algorithm; comparing, by the silicon-based system and using at least two redundant comparators, the compression constant with a first predetermined value; and based on the comparing, marking, by the silicon-based system, the software code block as executable to allow the software code block to execute or forbidding, by the silicon-based system, the software code block from executing.



























2. The computer-implemented method of claim 1, wherein the marking the software code block as executable or forbidding the software code block from executing comprises, 
responsive to at least one of the at least two redundant comparators providing a false result after comparison, forbidding the software code block from executing.



5. The computer-implemented method of claim 4, 
further comprising: responsive to marking the software code block as executable, executing, by the silicon-based system, the software code block; and after executing the software code block, marking, by the silicon-based system, the software code block as non-executable.

7. The computer-implemented method of claim 1, 
further comprising, responsive to determining an attempt to read the software code block when the software code block is marked as non-executable, providing, by the silicon-based system, an error or locking down, by the silicon-based system, the silicon-based system so that the software code block does not execute.

9. The computer-implemented method of claim 1, wherein the marking the software code block as non-executable includes storing the software code block in memory already marked as non-executable.


12. The apparatus of claim 11, wherein the marking of the software code block as executable or the forbidding of the software code block from executing comprises, 
responsive to at least one of the at least two redundant comparators providing a false result after comparison, forbidding the software code block from executing.


15. The apparatus of claim 14, wherein the instructions further cause the one or more processing devices to: 
responsive to marking the software code block as executable, execute the software code block; and after executing the software code block, mark the software code block as non- executable.



17. The apparatus of claim 11, wherein the instructions further cause the one or more processing devices to, 
responsive to determining an attempt to read the software code block when the software code block is marked as non-executable, provide an error or lock down the apparatus so that the software code block does not execute.

1. A computer-implemented method comprising:


marking a first software code block as non-executable, the marking including identifying a starting memory address and an ending memory address within a memory system storing the first software code block; 

registering intent to execute the first software code block with at least one staging register; compressing the software code block into a first compression constant via a hash algorithm; comparing, using at least two comparators, the first compression constant with a first predetermined value; responsive to the at least two comparators providing a true result after comparison of the first compression constant with the first predetermined value, marking the first software code block as executable to allow the first software code block to execute; marking a second software code block as non-executable, the marking including identifying a starting memory address and an ending memory address within a memory system storing the second software code block; registering intent to execute the second software code block with the at least one staging register; compressing the second software code block into a second compression constant via the hash algorithm;  comparing, using the at least two comparators, the second compression constant with a second predetermined value that is different from the first predetermined value, and responsive to the at least two comparators providing a true result after the comparison of the second compression constant with the second predetermined value, marking the second software code block as executable to allow the second software code block to execute.


2. The computer-implemented method of claim 1, further comprising: 



responsive to at least one of the at least two comparators providing a false result after comparison of the first compression constant to the first predetermined value, forbidding the first software code block from executing.


3. The computer-implemented method of claim 1, 
further comprising: responsive to marking the first software code block as executable, executing the first software code block; and after executing the first software code block, marking the first software code block as non-executable



6. The computer-implemented method of claim 1, 
further comprising: responsive to an attempt to read the first software code block when the first software code block is marked as non-executable, providing an error  so that the first software code block does not execute.





9. The computer-implemented method of claim 1, wherein the marking the first software code block as non-executable includes storing the first software code block in memory already marked as non-executable.

2.  The computer-implemented method of claim 1, further comprising: 



responsive to at least one of the at least two comparators providing a false result after comparison of the first compression constant to the first predetermined value, forbidding the first software code block from executing.

3. The computer-implemented method of claim 1, further comprising: 

responsive to marking the first software code block as executable, executing the first software code block; and after executing the first software code block, marking the first software code block as non-executable.


6. The computer-implemented method of claim 1, further comprising: 


responsive to an attempt to read the first software code block when the first software code block is marked as non-executable, providing an error so that the first software code block does not execute.
1-20



The dependent claims of the instant application recite language similar to the dependent claims of the patent application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 7, 9, 11 – 17, and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dalton et al. (US 2016/0112064 A1) (hereafter Dalton) and in view of Thioux et al. (US 9594912 B1) (hereafter Thioux).

Regarding claim 1 Dalton teaches: A computer-implemented method performed by a silicon-based system, the method comprising: 
[marking, by the silicon-based system, a software code block as non-executable,] the marking including identifying a starting memory address and an ending memory address associated with the software code block (Examiner note: marking that includes identification of data/codes is met by creation tags) (Dalton, in Para. [0076] discloses “At step 402, a hardware compression device may, at each location, create tags to represent the input data stream. This tagging operation may be viewed as a k character or symbol sliding window, where k is an integer.” Dalton, in Para. [0075] discloses “The position corresponds to a storage location of the storage locations of the memory device storing the input data stream.”);
registering, by the silicon-based system, an intent to execute the software code block with at least one staging register; verifying, by the silicon-based system, the software code block; compressing, by the silicon-based system, the software code block into a compression constant via a hash algorithm (Dalton, in Para. [0077] discloses “Compression may involve taking a hash of the character window and storing the hash into a table for reference.” Dalton, in Para. [0119] discloses “these storage locations could be spread across a number of registers or separate memory devices.”);
comparing, by the silicon-based system and using at least two redundant comparators (Examiner note: at least two comparators for comparison are met by a plurality of comparators implemented for the comparative analysis) (Dalton, in Para. [0134] discloses “The circuit 500 includes a plurality of comparators 508 for comparing a word from each storage location in the first memory 504 with the data stored in the select row of the second memories 510.”);
the compression constant with a first predetermined value; (Dalton, in Para. [0077] discloses “Compression may involve taking a hash of the character window and storing the hash into a table for reference.”) and based on the comparing, [marking, by the silicon-based system, the software code block as executable]
 to allow the software code block to execute or forbidding, by the silicon-based system, the software code block from executing (Examiner note: a comparative analysis of compressed constants comprising predetermined values is met by the comparative analysis of token implemented by the compression unit using predefined thresholds) (Dalton, in Para. [0018] discloses “the comparator compares each tag to a predetermined number of neighbouring or adjacent tags to identify redundant tags, for each redundant tag, the window of k symbols being equal to the window of k symbols of another tag, wherein.” Dalton, in Para. [0188] discloses “At step 708, the compression device may implement a leader pass. The initial token may be a leader.” Dalton, in Para. [0199] discloses “The parallel processor uses a placement pass to generate sizes for the tokens by fixing all non-leader tokens to have size zero and all leader tokens to have a size of one and determine, and positions for the tokens in the compressed output data stream, each position defined by an endpoint and a start point for the token” Dalton, in Para. [0203] discloses “The encoder eliminates the portion of the copy tokens by replacing each copy token having a length less than a predefined threshold with a literal token.”).
Dalton fails to explicitly teach:  marking, by the silicon-based system, a software code block as non-executable
marking, by the silicon-based system, the software code block as executable
Thioux from the analogous technical field teaches: marking, by the silicon-based system, a software code block as non-executable
marking, by the silicon-based system, the software code block as executable
(Examiner note: marking the software/data as executable or non-executable is met by applying or not the DEP system which stands for Data Execution Prevention to mark as non-executable or executable, respectively) (Thioux, in col. 1, ll.50 – 52, discloses “A "DEP system" prevents the execution of portions of memory allocated by an application marked as "non-executable." Thioux, in col. 2, ll.2-6, discloses “Using the ROP technique, malware writers search the areas of the allocated memory marked as "executable" (such as DLLs) for sequences of instructions that, chained together, accomplish any desired tasks.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dalton in view of the teaching of Thioux which discloses identifying allocated memory addresses for application block in order to improve control over memory and to achieve more efficient data management in the system (Thioux, col. 1, ll.50 – 52, col.12, ll.15 – 18).

Regarding claim 2 Dalton, as modified by Thioux, teaches: The computer-implemented method of claim 1, wherein the marking the software code block as executable or forbidding the software code block from executing comprises, responsive to at least one of the at least two redundant comparators providing a false result after comparison, (Examiner note: as noted above, a comparative analysis of compressed constants comprising predetermined values is met by the comparative analysis of token implemented by the compression unit using predefined thresholds) (Dalton, in Para. [0188] discloses “At step 708, the compression device may implement a leader pass. The initial token may be a leader.” Dalton, in Para. [0199] discloses “The parallel processor uses a placement pass to generate sizes for the tokens by fixing all non-leader tokens to have size zero and all leader tokens to have a size of one and determine, and positions for the tokens in the compressed output data stream, each position defined by an endpoint and a start point for the token” Dalton, in Para. [0203] discloses “The encoder eliminates the portion of the copy tokens by replacing each copy token having a length less than a predefined threshold with a literal token.”) forbidding the software code block from executing (Examiner note: forbidding a software from execution is met by applying or not the DEP system which stands for Data Execution Prevention) (Thioux, in col. 1, ll.50 – 52, discloses “A "DEP system" prevents the execution of portions of memory allocated by an application marked as "non-executable”.)

Regarding claim 3 Dalton as modified by Thioux teaches: The computer-implemented method of claim 2, wherein the forbidding the software code block from executing comprises: marking the software code block as untrusted (Thioux, in col. 1, ll.50 – 52, discloses “A "DEP system" prevents the execution of portions of memory allocated by an application marked as "non-executable."); and providing an error or locking down the silicon-based system so that further code execution is forbidden (Examiner note: locking down the system is equivalent to prevent from execution or terminate the process) (Thioux, in col. 1, ll.60 – 62, discloses “A DEP system typically prevents malware writers from executing the inserted shellcode by causing the application to terminate.”)

Regarding claim 4 Dalton as modified by Thioux teaches: The computer-implemented method of claim 1, wherein the marking the software code block as executable or forbidding the software code block from executing comprises, responsive to the at least two redundant comparators providing a true result after comparison (Dalton, in Para. [0134] discloses “The circuit 500 includes a plurality of comparators 508 for comparing a word from each storage location in the first memory 504 with the data stored in the select row of the second memories 510.” Dalton, in Para. [0019] discloses “for each redundant tag, the parallel processor, generates a copy token of the copy tokens for the history search output data stream, and the memory selector selects the storage location corresponding to the tag position of the other tag for the copy reference pointer for the copy token for the redundant tag”) marking the software code block as executable (Examiner note: as noted above, marking the software/data as executable or non-executable is met by applying or not the DEP system which stands for Data Execution Prevention to mark as non-executable or executable, respectively) (Thioux, in col. 1, ll.50 – 52, discloses “A "DEP system" prevents the execution of portions of memory allocated by an application marked as "non-executable”.)

Regarding claim 5 Dalton as modified by Thioux teaches: The computer-implemented method of claim 4, further comprising: responsive to marking the software code block as executable, executing, by the silicon-based system, the software code block; and after executing the software code block, marking, by the silicon-based system, the software code block as non-executable (Examiner note: as noted above, marking the software/data as executable or non-executable is met by applying or not the DEP system which stands for Data Execution Prevention to mark as non-executable or executable, respectively) (Thioux, in col. 1, ll.50 – 52, discloses “A "DEP system" prevents the execution of portions of memory allocated by an application marked as "non-executable”.)

Regarding claim 6 Dalton as modified by Thioux teaches: The computer-implemented method of claim 1, further comprising: marking, by the silicon-based system, a second software code block as non-executable; registering, by the silicon-based system, intent to execute the second software code block with the at least one staging register (Thioux, in col. 1, ll.52 – 54, discloses “areas of allocated memory that contain data as opposed to executable code may be marked as "non-executable.");
compressing, by the silicon-based system, the second software code block into a second compression constant via the hash algorithm; comparing, by the silicon-based system and using the at least two redundant comparators, the second compression constant with a second predetermined value that is different from the first predetermined value (Examiner note: as noted above, a comparative analysis of compressed constants comprising predetermined values is met by the comparative analysis of token implemented by the compression unit using predefined thresholds) (Dalton, in Para. [0188] discloses “At step 708, the compression device may implement a leader pass. The initial token may be a leader.” Dalton, in Para. [0199] discloses “The parallel processor uses a placement pass to generate sizes for the tokens by fixing all non-leader tokens to have size zero and all leader tokens to have a size of one and determine, and positions for the tokens in the compressed output data stream, each position defined by an endpoint and a start point for the token” Dalton, in Para. [0203] discloses “The encoder eliminates the portion of the copy tokens by replacing each copy token having a length less than a predefined threshold with a literal token.”); and responsive to the at least two redundant comparators providing a true result after the comparing (Dalton, in Para. [0134] discloses “The circuit 500 includes a plurality of comparators 508 for comparing a word from each storage location in the first memory 504 with the data stored in the select row of the second memories 510.”) marking, by the silicon-based system, the second software code block as executable to allow the second software code block to execute (Examiner note: as noted above, marking the software/data as executable or non-executable is met by applying or not the DEP system which stands for Data Execution Prevention to mark as non-executable or executable, respectively) (Thioux, in col. 1, ll.50 – 52, discloses “A "DEP system" prevents the execution of portions of memory allocated by an application marked as "non-executable”.).

Regarding claim 7 Dalton, as modified by Thioux, teaches: The computer-implemented method of claim 1, further comprising, responsive to determining an attempt to read the software code block when the software code block is marked as non-executable (Thioux, in col. 1, ll.52 – 54, discloses “areas of allocated memory that contain data as opposed to executable code may be marked as "non-executable."), providing, by the silicon-based system, an error or locking down, by the silicon-based system, the silicon-based system so that the software code block does not execute (Examiner note: locking down the system is equivalent to prevent from execution or terminate the process) (Thioux, in col. 1, ll.60 – 62, discloses “A DEP system typically prevents malware writers from executing the inserted shellcode by causing the application to terminate.”)

Regarding claim 9 Dalton as modified by Thioux teaches: The computer-implemented method of claim 1, wherein the marking the software code block as non-executable includes storing the software code block in memory already marked as non-executable (Examiner note: storage of specified data in a relevant memory location is met by the operation of the ROP detection module) (Thioux, in col. 1, ll.52 – 54, discloses “areas of allocated memory that contain data as opposed to executable code may be marked as "non-executable." in the Thioux, in col. 10, ll.4 – 10, discloses “The ROP detection module 321 analyzes addresses stored on a portion of the allocated memory, in particular, a portion of the stack allocated to the application, and determines whether a threshold number of gadgets have been chained together to conclude that the object contains, or is associated with, a ROP exploit.”)

Regarding claim 11, claim 11 discloses an apparatus that is substantially equivalent to the method of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 9 and rejected for the same reasons.

Regarding claim 12, claim 12 dependent on claim 11 discloses an apparatus that is substantially equivalent to the method of claim 2 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 2 are equally applicable to claim 12 and rejected for the same reasons.

Regarding claim 13, claim 13 dependent on claim 12 discloses an apparatus that is substantially equivalent to the method of claim 3 dependent on claim 2. Therefore, the arguments set forth above with respect to claim 3 are equally applicable to claim 13 and rejected for the same reasons.

Regarding claim 14, claim 14 dependent on claim 11 discloses an apparatus that is substantially equivalent to the method of claim 4 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 4 are equally applicable to claim 14 and rejected for the same reasons.

Regarding claim 15, claim 15 dependent on claim 14 discloses an apparatus that is substantially equivalent to the method of claim 5 dependent on claim 4. Therefore, the arguments set forth above with respect to claim 3 are equally applicable to claim 13 and rejected for the same reasons.

Regarding claim 16, claim 16 dependent on claim 11 discloses an apparatus that is substantially equivalent to the method of claim 6 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 6 are equally applicable to claim 16 and rejected for the same reasons.

Regarding claim 17, claim 17 dependent on claim 11 discloses an apparatus that is substantially equivalent to the method of claim 7 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 7 are equally applicable to claim 17 and rejected for the same reasons.

Regarding claim 19, claim 19 dependent on claim 11 discloses an apparatus that is substantially equivalent to the method of claim 9 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 9 are equally applicable to claim 19 and rejected for the same reasons.

Regarding claim 20 Dalton, as modified by Thioux, teaches: The apparatus of claim 11, wherein the at least two redundant comparators are hardware comparators of the apparatus (Examiner note: at least two comparators are met by a plurality of comparators 508, which are components of the integrated circuit 500, i.e. hardware) (Dalton, in Para. [0117] discloses “the circuit 500 can be implemented on a field-programmable gate array (FPGA) or an application-specific integrated circuit (ASIC).” Dalton, in Para. [0134] discloses “The circuit 500 includes a plurality of comparators 508 for comparing a word from each storage location in the first memory 504 with the data stored in the select row of the second memories 510.”);

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dalton et al. (US 2016/0112064 A1) (hereafter Dalton), in view of Thioux et al. (US 9594912 B1) (hereafter Thioux), and in view of Raleigh et al. (9980146 B1) (hereafter Raleigh).

Regarding claim 8 Dalton, as modified by Thioux, fails to explicitly teach: The computer-implemented method of claim 1, wherein the verifying the software code block comprises hashing the software code block and metadata associated with the software code block.
Raleigh from the analogous technical field teaches: The computer-implemented method of claim 1, wherein the verifying the software code block comprises (Raleigh, in col.55, ll.2-16 discloses “a policy verification processor configured to (i) store the device data records, (ii) receive device data records from a communications device over the environ trusted communication link, the device data records containing information that summarizes an aspect of the device communications activity that provides information suitable for verifying that the device policy enforcement client is properly implementing the device communication activity policy, (iii) analyze the information contained in the device data record to determine if the device policy enforcement client is properly implementing the device communication activity policy, and (iv) take an error handling action if the analysis indicates that the device policy enforcement client is not properly implementing the device communication activity policy.”) hashing the software code block and metadata associated with the software code block (Raleigh, in col.39, ll.31-33 discloses “the integrity check is determined by hashing one or more of the session key, the header, and the receive count.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dalton, as modified by Thioux, in view of the teaching of Raleigh which discloses a verification information by a verification processor and using a hashing technique in order to protect the system against malicious attacks (Raleigh, col.39, ll.31-33, col.55, ll.2-16).

Regarding claim 18, claim 18 dependent on claim 11 discloses an apparatus that is substantially equivalent to the method of claim 8 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 8 are equally applicable to claim 18 and rejected for the same reasons.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dalton et al. (US 2016/0112064 A1) (hereafter Dalton), in view of Thioux et al. (US 9594912 B1) (hereafter Thioux) and in view of Henry et al. (US 2018/0157970 A1) (hereafter Henry).


Regarding claim 10 Dalton, as modified by Thioux, fails to explicitly teach: The computer-implemented method of claim 1, wherein the software code block comprises code to be executed responsive to a jump instruction.
Henry, from the analogous technical field teaches: The computer-implemented method of claim 1, wherein the software code block comprises code to be executed responsive to a jump instruction (Henry, in Para. [0322] discloses “Each time the sequencer 128 encounters the loop instruction and jumps to the target instruction (e.g., the multiply-accumulate instruction at address 1 of FIG. 26A or the maxwacc instruction at address 1 of FIG. 28), the sequencer 128 decrements the loop counter 3804.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dalton, as modified by Thioux, in view of the teaching of Henry which discloses implementation of jump instruction in response to the relevant code execution in order to improve control of the program execution in the system (Henry, in Para. [0292]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Freikorn (US 20180039538).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313) 446-6530. The examiner can normally be reached on Monday to Thursday 8am- 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.

/Vladimir I. Gavrilenko/
Examiner, Art Unit 2431

/TRANG T DOAN/Primary Examiner, Art Unit 2431